Citation Nr: 0116038	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic 
respiratory/pulmonary disability, variously diagnosed as 
asthma, emphysema, and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from April 1966 to January 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) December 1996 rating decision which 
denied service connection for sleep apnea and asthma.

The veteran's claim of service connection for sleep apnea was 
denied, as "not well grounded," by Board decision in 
January 1999.  Timely appeal from that decision was filed 
with the U.S. Court of Appeals for Veterans Claims (the 
Court).  By December 18, 2000 Order, the Court vacated the 
January 1999 Board decision and, consistent with the newly-
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), remanded the case to 
the Board for further action consistent with the Order.  

By the December 1996 rating decision here on appeal, the RO 
denied the veteran's claim of service connection for asthma; 
timely notice of disagreement (NOD) therewith was received in 
January 1997.  As the RO had not issued a statement of the 
case (SOC) addressing that matter prior to the Board decision 
in January 1999, the Board referred the claim of service 
connection for "respiratory condition" to the RO for them 
to issue him a SOC.  By December 18, 2000 Order and January 
25, 2001 Clarifying Order, the Court found that, consistent 
with Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
should have remanded rather than referred to the RO the claim 
of service connection for a "respiratory disability."  

Although an SOC addressing the matter of service connection 
for "chronic respiratory disease, claimed as asthma" was 
issued by the RO in March 1999 (while the case was pending 
before the Court), the veteran's representative continues to 
insist that the Board should still remand that claim to the 
RO for issuance of an SOC to preserve the veteran's right to 
perfect timely appeal from the December 1996 rating decision 
denying that claim.  (See Appellant's January 11, 2001 
Objection to Motion for Clarification.)  However, the record 
shows that the veteran already perfected a timely appeal from 
the December 1996 RO rating decision, relative to the claim 
of service connection for chronic "respiratory disability" 
(see his June 1999 substantive appeal), rendering the 
representative's argument moot.

By rating decision in September 1983, the RO denied the 
veteran's claim of service connection for "dizziness and 
fainting spells;" no timely appeal therefrom was perfected 
by or on the veteran's behalf.  38 U.S.C.A. § 4005(c) (West 
1982); 38 C.F.R. § 19.192 (1983).  Thus, the September 1983 
RO rating decision became final and is not subject to 
revision on the same factual basis, but it may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  
By rating decision in October 1994, the RO declined to reopen 
the claim of service connection for dizziness and fainting 
spells, finding that new and material evidence had not been 
submitted in support of the claim.  Although the veteran 
initiated a timely appeal relative to that matter by filing 
an NOD in November 1994, it was not clear whether he 
perfected his appeal in a timely fashion.  Thus, in January 
1999, the Board referred to the RO the matter of timeliness 
of substantive appeal from the December 1994 RO rating 
decision.  A review of the record reveals that development of 
that issue has not yet been undertaken, and that matter is 
again referred to the RO for appropriate action.  See Kandik 
v. Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

On numerous occasions during the pendency of this appeal, the 
veteran insisted that he has variously manifested/diagnosed 
respiratory disability of service origin, including asthma, 
emphysema, chronic obstructive pulmonary disease, allergy, 
breathing problems, lung condition, respiratory disease, and 
"dizziness and fainting spells."  As indicated above, 
however, disability characterized as "dizziness and fainting 
spells" is not currently before the Board; the claim of 
service connection for chronic pulmonary/respiratory 
disability is therefore properly listed on the title page 
above and does not include any disability claimed  as 
"dizziness" or "fainting spells."

REMAND

By rating decision in April 1999, the RO denied the veteran's 
claim of service connection for allergic rhinitis (claimed as 
"allergies;" see his January 1997 written correspondence to 
the RO); timely NOD relative to that matter was received in 
February 2000, but a statement of the case (SOC) has not been 
issued to date.  As the veteran initiated a timely appeal 
under applicable regulations, the RO must issue an SOC 
relative to the claim of service connection for chronic 
disability productive of allergies (including allergic 
rhinitis).  Holland v. Brown, 10 Vet. App. 433 (1997) 
(vacating Board decision and remanding the matter when VA 
failed to issue a SOC after claimant submitted timely NOD).  
As no SOC appears to have been issued, the claim of service 
connection for chronic disability productive of allergies 
remains pending, see 38 C.F.R. § 3.160(c), and requires 
further action by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26; see also Manlincon, 12 Vet. App. 238.

In his June 1999 substantive appeal (addressing the claim of 
service connection for pulmonary/respiratory disability), the 
veteran requested a Travel Board hearing; he confirmed his 
Travel Board hearing request by written correspondence in 
March 2000.  A review of the record reveals that the 
requested Travel Board hearing has not yet been scheduled.  
Thus, such hearing must be scheduled to comply with 38 C.F.R. 
§§ 20.703, 20.704 (2000).

There has been a significant change in the law subsequent to 
the January 1999 Board decision.  On November 9, 2000, VCAA 
became law, redefining the obligations of VA with respect to 
the duty to assist and enhancing the duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also eliminates 
the concept of a well-grounded claim and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  Id. (to be codified at 38 C.F.R. 
§ 5103A(d)).

In this case, the veteran contends that he has chronic sleep 
apnea, as well as variously manifested and diagnosed 
pulmonary/respiratory disability which developed as a result 
of exposure to various toxic chemicals and welding fumes in 
service.  Although the pertinent disabilities were not 
diagnosed in service, post-service clinical evidence 
documents intermittent treatment for various 
respiratory/pulmonary symptoms and impairment, as well as 
sleep impairment diagnosed as sleep apnea.  The veteran also 
submitted copies of various articles and medical treatises 
describing, in general, the symptoms and disorders which may 
potentially develop as a result of occupational exposure to 
toxic materials and welding fumes.  Thus, the Board believes 
that a complete VA medical examination should be performed, 
including a review of the entire claims file, to determine 
the nature and origin of any current sleep apnea and/or 
chronic respiratory/pulmonary disability.  See Suttmann v. 
Brown, 5 Vet. App. 127 (1993).

The evidence in this case indicates that the veteran may be 
in receipt of disability benefits from the Social Security 
Administration (SSA).  (See December 1985 disability 
determination notice from SSA, submitted by veteran's 
representative in March 2001).  Thus, medical records forming 
the basis for the award of SSA benefits must be added to the 
claims file prior to resolution of the veteran's appeal.  
38 U.S.C.A. § 5106 (West 1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  If the RO has not already done so, 
it should issue an SOC to the veteran 
and his representative, addressing the 
issue of entitlement to service 
connection for chronic disability 
productive of allergies (including 
allergic rhinitis), and including 
citation to all relevant law and 
regulation pertinent to the claim.  The 
veteran and his representative must be 
advised of the time limit in which to 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further consideration.

3.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).

4.  The RO should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.

5.  After undertaking any additional 
development deemed essential to that 
specified above (including affording the 
veteran a VA medical examination to 
determine the nature and etiology of any 
pulmonary/respiratory disability and 
sleep apnea which may be currently 
present), the RO should review the 
record and readjudicate the veteran's 
claims of service connection for sleep 
apnea and chronic, variously diagnosed 
pulmonary/respiratory disability.

6.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans ' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


